Name: 94/649/EC: Council Decision of 19 September 1994 appointing three members of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  regions and regional policy;  EU institutions and European civil service
 Date Published: 1994-09-27

 Avis juridique important|31994D064994/649/EC: Council Decision of 19 September 1994 appointing three members of the Committee of the Regions Official Journal L 251 , 27/09/1994 P. 0026 - 0026 Finnish special edition: Chapter 1 Volume 3 P. 0167 Swedish special edition: Chapter 1 Volume 3 P. 0167 COUNCIL DECISION of 19 September 1994 appointing three members of the Committee of the Regions (94/649/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 198a thereof, Having regard to the Council Decision of 26 January 1994 appointing members and alternate members of the Committee of the Regions for the period 26 January 1994 to 25 January 1998 (1), Whereas three seats have become vacant on the Committee of the Regions following the resignations of Mr Per Kaalund, Mr Poul Christensen and Mr Hilmar Soelund, notified to the Council on 13 July 1994; Having regard to the proposal from the Danish Government, HAS DECIDED AS FOLLOWS: Sole Article Mr Soeren Madsen, Mr Bent Hansen and Mr Thorkild Simonsen are hereby appointed members of the Committee of the Regions in place of Mr Per Kaalund, Mr Poul Christensen and Mr Hilmar Soelund for the remainder of the their terms of office, which run until 25 January 1998. Done at Brussels, 19 September 1994. For the Council The President Th. WAIGEL (1) OJ No L 31, 4. 2. 1994, p. 29.